Case 2:19-cv-00090-JRG Document 425 Filed 11/02/20 Page 1 of 2 PageID #: 39113




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION

 PERSONALIZED MEDIA                             §
 COMMUNICATIONS, LLC                            §
                                                §
              Plaintiff,                        §
                                                §
 v.                                             §
                                                §   Case No. 2:19-cv-00090-JRG
 GOOGLE, LLC, ET AL                             §
                                                §
                                                §
              Defendants.                       §

               MINUTES FOR JURY SELECTION/JURY TRIAL DAY ONE
              HELD BEFORE U. S. DISTRICT JUDGE RODNEY GILSTRAP
                                 November 2, 2020

OPEN: 9:22 a.m.                                                          ADJOURN: 6:40 p.m.

 ATTORNEYS FOR PLAINTIFF:                      See attached.

 ATTORNEYS FOR DEFENDANTS:                     See attached.

 LAW CLERKS:                                   Adrienne Dellinger
                                               Lee Matalon

 COURT REPORTER:                               Shelly Holmes, CSR-TCRR

 COURTROOM DEPUTY:                             Jan Lockhart


 TIME         MINUTES
 9:22 a.m.    Court’s preliminary instructions to the Jury.
 10:22 a.m.   Voir dire on behalf of Plaintiff by Mr. Capshaw.
 10:45 a.m.   Voir dire on behalf of Defendant by Mr. Mann.
 11:15 a.m.   Bench conference with Mr. Capshaw and Mr. Mann.
 11:30 a.m.   Court reconvened. Attorneys excused to exercise strikes.
 11:32 a.m.   Recess.
 12:06 p.m.   Jurors selected. Remainder of panel excused.
 12:11 p.m.   Jurors sworn.
 12:30 p.m.   Jurors excused for lunch. Hearing outside the presence of the Jury.
 12:35 p.m.   Recess.
 1:43 p.m.    Court reconvened.
Case 2:19-cv-00090-JRG Document 425 Filed 11/02/20 Page 2 of 2 PageID #: 39114




 TIME        MINUTES
 1:44 p.m.   Jury returned to the courtroom.
 1:45 p.m.   Court’s additional instructions to the Jury.
 2:25 p.m.   Plaintiff’s opening statement by Mr. Subramanian.
 2:55 p.m.   Defendant’s opening statement by Mr. Verhoeven.
 3:26 p.m.   Rule invoked.
 3:28 p.m.   Recess.
 3:44 p.m.   The Jury returned to the courtroom. Court’s further instructions to the Jury.
 3:48 p.m.   Direct examination of Thomas J. Scott, Jr. by Mr. Grinstein.
 4:17 p.m.   Courtroom sealed.
 5:00 p.m.   Courtroom unsealed.
 5:14 p.m.   Cross examination of Thomas J. Scott, Jr. by Mr. Verhoeven.
 5:41 p.m.   Jury Recess. Hearing outside the presence of the Jury.
 5:43 p.m.   Recess.
 5:52 p.m.   Court reconvened. Jury returned to the courtroom. Cross examination of Thomas J.
             Scott, Jr. by Mr. Verhoeven.
 6:30 p.m.   Mr. Verhoeven passed the witness
 6:31 p.m.   Redirect examination of Thomas J. Scott, Jr. by Mr. Grinstein.
 6:35 p.m.   Recross examination of Thomas J. Scott, Jr. by Mr. Verhoeven.
 6:37 p.m.   Parties passed the witness.
 6:38 p.m.   Recess until 8:30 a.m.
 6:39 p.m.   Hearing outside the presence of the Jury.
 6:40 p.m.   Court adjourned.




                                           2
